NO. 07-08-0120-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 10, 2008
______________________________

RODNEY C. JONES, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2005-411,112; HON. ROYAL HART, PRESIDING
_______________________________

Anders Opinion
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          After a jury trial, Rodney C. Jones was convicted of aggravated assault with a
deadly weapon and assessed punishment at eight years confinement in the penitentiary. 
His appointed counsel has filed a motion to withdraw, together with an Anders
 brief,
wherein he certifies that, after diligently searching the record, he has concluded that
appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent
to appellant informing him of counsel’s belief that there is no reversible error and of
appellant’s right to file a response pro se.  By letter dated August 15, 2008, we also
informed appellant of his right to file a response by September 10, 2008.  Upon appellant’s
request for an extension of time, that deadline was moved to October 10, 2008.  To date,
appellant has filed neither a response nor another motion for additional time.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed
three potential areas for appeal.  They include 1) the trial court’s exclusion of certain
impeachment evidence, 2) the State’s reference during closing argument to appellant’s
pre-arrest silence, and 3) the State’s reference to an extraneous offense during closing
argument at the punishment phase.  However, counsel has also discussed the applicable
law and explained why each ground is without merit.  
          Thereafter, we conducted our own review of the record  pursuant to Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and found no arguable issue warranting
reversal.  
          Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.